


110 HR 4071 IH: Disabled Veterans Right to

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4071
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to support
		  disabled veterans by extending military commissary and exchange store
		  privileges to such veterans and their dependents and by authorizing
		  space-available travel on military aircraft for such veterans and their
		  dependents.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Right to
			 Commissaries and Space Available Travel Act.
		2.Commissary and
			 exchange store privileges for disabled veterans and their dependents
			(a)Extension of
			 privilegesChapter 54 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					1065.Use of
				commissary and exchange stores: disabled veterans and their dependents
						(a)Disabled
				veteransA veteran with a
				service-connected disability rated by the Secretary of Veterans Affairs at 30
				percent or more shall be permitted to use commissary and exchange stores on the
				same basis as a member of the armed forces entitled to retired or retainer
				pay.
						(b)DependentsA dependent of a veteran described in
				subsection (a) shall be permitted to use commissary and exchange stores on the
				same basis as a dependent of a member of the armed forces entitled to retired
				or retainer pay.
						(c)DefinitionsIn
				this section, the terms veteran and service-connected
				have the meanings given those terms in section 101 of title
				38.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						1065. Use of commissary and exchange
				stores: disabled veterans and their
				dependents.
					
					.
			3.Transportation on
			 military aircraft on a space-available basis for disabled veterans and their
			 dependents
			(a)Availability of
			 transportationChapter 157 of title 10, United States Code, is
			 amended by inserting after section 2641a the following new section:
				
					2641b.Space-available
				travel on Department of Defense aircraft: disabled veterans and their
				dependents
						(a)Disabled
				veteransThe Secretary of
				Defense shall provide transportation on Department of Defense aircraft on a
				space-available basis for any veteran with a service-connected disability rated
				by the Secretary of Veterans Affairs at 50 percent or more on the same basis as
				such transportation is provided to members of the armed forces entitled to
				retired or retainer pay.
						(b)DependentsA dependent of a veteran described in
				subsection (a) shall be permitted to travel on Department of Defense aircraft
				on a space-available basis on the same basis as a dependent of a member of the
				armed forces entitled to retired pay or retainer pay.
						(c)DefinitionsIn
				this section, the terms veteran and service-connected
				have the meanings given those terms in section 101 of title
				38.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2641a the following
			 new item:
				
					
						2641b. Space-available travel on
				Department of Defense aircraft: disabled veterans and their
				dependents.
					
					.
			4.Effective
			 dateSections 1065 and 2641b
			 of title 10, United States Code, as added by this Act, shall take effect at the
			 end of the 90-day period beginning on the date of the enactment of this
			 Act.
		
